Citation Nr: 0833007	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-23 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.

In an October 2006 decision, the Board denied the veteran's 
claim for an increased rating for service-connected bilateral 
hearing loss.  The veteran appealed the Board's decision to 
the Court.  In May 2008, the parties filed a Joint Motion to 
Vacate and Remand (Joint Motion).  By Order entered May 13, 
2008, the Court granted this motion, vacated the Board's 
October 2006 decision, and remanded the case to the Board for 
compliance with the instructions in the Joint Motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The May 2008 Joint Motion held the March 2004 VA examination 
inadequate because the examiner failed to make any findings 
on the possibility of marked interference with the veteran's 
everyday life due to his bilateral hearing loss disability, 
and the examiner did not craft an analysis after thoroughly 
reviewing the veteran's claims file.  Therefore, an adequate 
VA examination must be conducted that gives the examiner an 
opportunity to review the claims file and make appropriate 
findings.

In a letter received by the Board in August 2008, the veteran 
states that he took a hearing test at the VA facility in 
Rivera Beach, Florida in July 2008.  The claims file does not 
currently contain the results of this test.  These records 
should be associated with the claims file before the VA 
examination is conducted.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Obtain all available VA medical 
records and associate with the claims 
file.

2.  Schedule the veteran for an 
examination to determine the nature and 
severity of his hearing loss.  The claims 
folder must be made available for the 
examiner to review.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  

3.  Readjudicate the issue on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish the 
veteran and her representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



